UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                             ____________

                             No. 96-11411
                             ____________


          ALINDA FRANCINE CARTER-THOMAS,


                                 Plaintiff-Appellant,

          VERSUS


          DALLAS COUNTY COMMUNITY COLLEGE DISTRICT; EL
          CENTRO   COLLEGE;   JANET  CHARLOTTE  JAMES;
          BROOKHAVEN COLLEGE,


                                 Defendants-Appellees.



          Appeals from the United States District Court
                For the Northern District of Texas
                         (3:95-CV-0546-D)

                            October 8, 1997

Before JOHN R. GIBSON1, JOLLY, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:2

     AFFIRMED.     See 5TH CIR. R. 47.6.    All pending motions
DENIED.




     1
          Circuit Judge of the 8th Circuit, sitting by designation.
     2
          Pursuant to 5TH CIR. R. 47.5, the Court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.